UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Thrivent Partner International Stock Fund 116 Thrivent Large Cap Growth Fund 120 Economic and Market Review 2 Thrivent Large Cap Value Fund 124 Thrivent Large Cap Stock Fund 127 Portfolio Perspectives Thrivent Large Cap Index Fund 131 Thrivent Aggressive Allocation Fund 4 Thrivent Large Cap Index Fund-I 138 Thrivent Moderately Aggressive Allocation Fund 6 Thrivent Balanced Fund 145 Thrivent Moderate Allocation Fund 8 Thrivent High Yield Fund 155 Thrivent Moderately Conservative Allocation Fund 10 Thrivent Diversified Income Plus Fund 163 Thrivent Technology Fund 12 Thrivent Municipal Bond Fund 172 Thrivent Partner Small Cap Growth Fund 14 Thrivent Income Fund 198 Thrivent Partner Small Cap Value Fund 16 Thrivent Core Bond Fund 205 Thrivent Small Cap Stock Fund 18 Thrivent Limited Maturity Bond Fund 211 Thrivent Small Cap Index Fund 20 Thrivent Money Market Fund 218 Thrivent Mid Cap Growth Fund 22 Thrivent Partner Mid Cap Value Fund 24 Statement of Assets and Liabilities Thrivent Mid Cap Stock Fund 26 Thrivent Mid Cap Index Fund 28 Statement of Operations Thrivent Mid Cap Index Fund-I 30 Thrivent Partner International Stock Fund 32 Statement of Changes in Net Assets Thrivent Large Cap Growth Fund 34 Thrivent Large Cap Value Fund 36 Notes to Financial Statements Thrivent Large Cap Stock Fund 38 Thrivent Large Cap Index Fund 40 Financial Highlights Thrivent Large Cap Index Fund-I 42 Thrivent Aggressive Allocation Fund 268 Thrivent Balanced Fund 44 Thrivent Moderately Aggressive Allocation Fund 268 Thrivent High Yield Fund 46 Thrivent Moderate Allocation Fund 268 Thrivent Diversified Income Plus Fund 48 Thrivent Moderately Conservative Allocation Fund 268 Thrivent Municipal Bond Fund 50 Thrivent Technology Fund 270 Thrivent Income Fund 52 Thrivent Partner Small Cap Growth Fund 270 Thrivent Core Bond Fund 54 Thrivent Partner Small Cap Value Fund 272 Thrivent Limited Maturity Bond Fund 56 Thrivent Small Cap Stock Fund 272 Thrivent Money Market Fund 58 Thrivent Small Cap Index Fund 274 Thrivent Mid Cap Growth Fund 274 Shareholder Expense Example 60 Thrivent Partner Mid Cap Value Fund 274 Thrivent Mid Cap Stock Fund 276 Report of Independent Registered Thrivent Mid Cap Index Fund 276 Public Accounting Firm 65 Thrivent Mid Cap Index Fund-I 276 Thrivent Partner International Stock Fund 278 Schedules of Investments Thrivent Large Cap Growth Fund 278 Thrivent Aggressive Allocation Fund 66 Thrivent Large Cap Value Fund 280 Thrivent Moderately Aggressive Allocation Fund 67 Thrivent Large Cap Stock Fund 280 Thrivent Moderate Allocation Fund 68 Thrivent Large Cap Index Fund 282 Thrivent Moderately Conservative Allocation Fund 69 Thrivent Large Cap Index Fund-I 282 Thrivent Technology Fund 70 Thrivent Balanced Fund 282 Thrivent Partner Small Cap Growth Fund 73 Thrivent High Yield Fund 284 Thrivent Partner Small Cap Value Fund 77 Thrivent Diversified Income Plus Fund 284 Thrivent Small Cap Stock Fund 80 Thrivent Municipal Bond Fund 286 Thrivent Small Cap Index Fund 84 Thrivent Income Fund 286 Thrivent Mid Cap Growth Fund 93 Thrivent Core Bond Fund 288 Thrivent Partner Mid Cap Value Fund 97 Thrivent Limited Maturity Bond Fund 288 Thrivent Mid Cap Stock Fund 100 Thrivent Money Market Fund 290 Thrivent Mid Cap Index Fund 104 Additional Information Thrivent Mid Cap Index Fund-I 110 Board of Trustees and Officers Dear Member: We are pleased to provide you with the annual report for the twelve months ended Oct. 31, 2006, for the Thrivent Mutual Funds. In this report, you will find detailed information about the Thrivent Mutual Funds, including performance highlights, overall market conditions and management strategies during the 12-month period. In addition, Thrivent Financials chief investment officer, Russ Swansen, reviews the larger economic environment in his Economic and Market Overview. The 12-month period was truly a tale of three markets. The opening months featured an environment where more aggressive asset classes such as small company stocks and international investments performed well. In May this trend quickly reversed with investor concerns over slowing global economic growth, higher interest rates and continued unrest in the Middle East. As a result, large company stocks and bonds held up better than more aggressive asset classes. In the final months of the period, a strong bull market emerged as a result of lower interest rates and oil prices with all major asset classes benefiting. These quick market shifts illustrate the value of diversifying a portfolio and avoiding the temptation to buy whats hot and sell whats not. Good advice, a well thought out long-term plan and a disciplined approach can make all the difference. Be sure to contact your Thrivent Financial representative if you have any questions or concerns with your portfolio. Supporting Your Most Important Financial Goal: Retirement Whether saving for retirement or structuring accumulated assets for income generation in retirement, proper advice and guidance for this important goal is critical. At Thrivent Financial, we seek to provide our members with the financial confidence and security you need to live the life you want in retirement. Our asset management capabilities position us well to structure and monitor an investment course that can help you reach your retirement goals. Whether you seek an aggressive approach for long-term growth or a conservative plan for near-term income, Thrivent Financial has the resources to help. Relevant, honest financial advice with the products and services that can deliver the retirement youve worked so hard for  thats our goal. A Strategy that Fits Your Retirement Needs We have the investment solutions and a money management philosophy uniquely tailored to supporting our members. Critical among these solutions is our strong belief in asset allocation and overall portfolio balance. Studies have shown that strategic asset allocation (the mix of investments in an overall portfolio) can be the major determinant of how well your portfolio will fare over the long term. Furthermore, success in investing or making retirement assets last longer is often dependent on achieving growth by investing in stocks. A sound asset allocation strategy can reduce the risk of investing in more volatile stocks by diversifying among different types of stocks (large and small, international and domestic, value style and growth style, etc.), as well as bonds and real estate securities. Consider the following:  Thrivent Financial representatives are equipped with leading edge tools and advice to build and support ongoing asset allocation strategies.  Our funds are strictly managed to their individual investment objective to best support asset allocation.  Finally, our Thrivent Asset Allocation Funds are customized to your specific risk tolerance levels to provide a simple and smart method of investing. Introducing Thrivent Diversified Income Plus Thrivent is proud to offer a new dividend-oriented Fund to our valued investors. The Thrivent Diversified Income Plus Fund seeks a high current yield for income and, secondarily, potential growth in the form of capital appreciation through an optimized asset allocation mix of high-yield bonds, real estate equities, dividend-producing stocks and high-quality, fixed-income investments. With life spans growing ever longer, and the specter of infla-tion taking a bite out of fixed-income portfolios, the Thrivent Diversified Income Plus Fund can provide valuable equity exposure and potential growth your portfolio needs in retirement, without the level of volatility that comes with many stock funds. Generating total return primarily from reinvesting dividends can provide a smoother growth track for your investment than sole reliance on more volatile security price gains. Contact your Thrivent Financial representative for more information. Our Commitment to You We remain committed to providing our members with the guidance and solutions they need to prepare for retirement and achieve their goals. Thank you for continuing to turn to us for your financial solutions. We very much value you and your business. Sincerely, Pamela J. Moret President and Trustee Thrivent Mutual Funds 1 Most major stock indices posted double-digit returns during the 12-month period ended October. 31, 2006, as a cooling economy and falling commodities prices brightened investors outlook for inflation and interest rates. Although bond returns were pressured by further Federal Reserve (Fed) interest rate hikes during much of the period, most types of bonds provided positive returns due to an easing of inflation worries and a pause in Fed tightening late in the period. U.S. Economy The nations gross domestic product (GDP) jumped from a 1.8% annual growth rate in the fourth quarter of 2005 to 5.6% in the first quarter of 2006. The economy moderated to a 2.6% GDP growth rate in the second quarter and slowed further to a 1.6% rate in the third quarter (the weakest showing in three years). One of the most visible signs of the slowdown was an increasingly sharp pullback in the nations housing market, which could affect consumer spending in the months to come. The high cost of oil and other commodities was an intermittent concern for investors, weighing on stock prices particularly during mid-summer. However, an easing in energy prices both early and late in the period shifted inflation sentiment dramatically and provided a strong boost to stock and bond markets. Although economic growth slowed during the period, the labor market continued to add jobs. The unemployment rate sank to a five-year low of 4.4% in October, falling from 4.9% a year earlier. Inflation & Monetary Policy Overall inflation declined during the period, largely due to a pullback in energy prices. The Consumer Price Index (CPI) rose at a rate of 1.3% for the 12 months ended Oct. 31, 2006, compared with an increase of 3.4% for all of 2005. However, core inflation  excluding the more volatile prices of food and energy  rose 2.7% for the year ended Oct. 31, compared with a 2.2% core rate for all of 2005. The index for energy, which rose 17.1% in 2005, declined 11.3% during the 12-month period ended Oct. 31. With inflation still a concern, the Federal Reserves Federal Reserve Open Market Committee (FOMC) continued raising its target for the federal funds rate through June 29, bringing the rate to 5.25% . But in the face of a slowing economy and an accelerating pullback in housing, policymakers left rates steady at their August, September and October meetings. The Fed continued to indicate its wariness of infla-tion, however, a possible sign that it may not begin cutting rates any time soon. Equity Performance Stocks surged in the first months of the period as investors cheered strong economic and corporate profit growth and declining energy prices. But a broad pullback occurred in the second quarter in response to renewed concerns about infla-tion, interest rates, expensive energy and a slumping housing market. Investors mood reversed yet again in July as worries about inflation and interest rates fell with the prices of commodities and dwindling prospects of further Fed rate hikes. In fact, the Dow Jones Industrials set several all-time highs in September and October, and other equity indices set multi-year highs. Small-company stocks outperformed large-company issues during the period. The Russell 2000 Index of small-company stocks posted a 19.98% total return, while the S&P 500 Index of large-company stocks recorded a 16.35% return. Value stocks outperformed growth stocks. During the period, the Russell 1000 Value Index returned 21.46%, while the Russell 1000 Growth Index posted a return of 10.84% . Sectors that performed best during the period included telecommunications services, energy, utilities and consumer discretionary, while health care, information technology, industrials, and consumer staples advanced at a more moderate rate. Real estate investment trusts (REITs), which are not the same as the residential housing market, performed well during the period, with the MSCI U.S. REIT Index posting a 37.77% return. Foreign stocks generally continued to outperform most domestic issues. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index posted a 28.04% total return in dollar terms. 2 Fixed Income Performance Bond returns were pressured by continued Federal Reserve interest rate hikes during much of the period. But in August  after 17 consecutive rate increases  policymakers moved to the sidelines. The pause brightened investors inflation and interest rate outlook dramatically, boosting the prices of most types of bonds. During the 12 months, yields on shorter-term securities rose, while yields on longer-term bonds remained relatively stable or even declined. The result was a substantially inverted yield curve (the differences among the yields of different maturities of similar credit quality) as of Oct. 31, an atypical situation in which shorter-term bonds provided higher yields than longer-term bonds. The six-month Treasury yield rose from 4.26% to 5.13% during the period, the 10-year Treasury yield increased from 4.57% to 4.61%, and the 20-year Treasury yield fell from 4.84% to 4.81% . Despite the headwind of rising rates during much of the period, most bond sectors provided positive returns. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 5.19% total return for the 12 months ended Oct. 31, 2006. Municipal bonds fared better in this environment, with the Lehman Brothers Municipal Bond Index posting a total return of 5.75% during the period. The Lehman Brothers Government/Corporate 1-3 Year Bond Index registered a 4.38% total return. Below-investment-grade corporate bonds were stronger U.S. market performers during the 12-month period. The Lehman Brothers U.S. Corporate High Yield Bond Index registered a 10.31% total return. Outlook We think economic growth will remain slow over the next few months, with inflation continuing to ease from the higher levels of earlier this year. This will provide the soft landing sought by the Federal Reserve after more than two years of consecutive interest rate hikes. Gross domestic product growth should continue at a 2% to 2.5% annual rate, keeping the economy out of the recession that concerns some market watchers. Energy and commodities prices should continue to ease, and the housing pull-back should moderate. Both of these factors will support consumer spending. Businesses, with plenty of cash on their balance sheets, are investing in productive resources. Although we dont expect more Fed interest rate increases in the near future, we dont expect policymakers to ease rates any time soon, either. The stock and bond markets have priced in expectations of lower rates in the first half of 2007, and, in the absence of an unexpected slowdown in the economy, we dont agree. The potential for the markets to be surprised by a lack of lower rates early next year makes us cautious on more volatile segments of the stock and bond markets in the near-term. Also, with the potential for further weakness in energy and commodities prices, and uncertainty in the housing market, there is a possibility that the economy could slow more than we expect or even enter a recession. As always, your best strategy is to work with your Thrivent Investment Management registered representative to create an investment plan based on your goals, diversify your portfolio and remain focused on the long term. 3 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Aggressive Allocation Fund earned a total return of 15.95% as compared to the median return to its peer group, the Lipper Inc. Multicap Core Funds, of 14.65% . The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned total returns of 16.35% and 5.19%, respectively. What factors affected the Funds performance? The Funds good return versus its peer group and its benchmark was the result of good diversification across a broad range of equity asset classes, many providing higher returns than the S&P 500 Index during the reporting period. Allocation to fixed income securities was minimal, which also aided results, as returns to stocks generally exceeded returns to bonds in the last year. Early in the reporting period, we applied a tactical bias in the Fund, indicating our preference to be overweighted in risk assets, compared to long-term targets. This caused us to favor small- and mid-cap domestic portfolios, as well as emphasize allocations to non-U.S. portfolios  all accomplished by reducing exposure to large-cap U.S. holdings. Following a strong rally in stock prices late in 2005, particularly in the more speculative segments of the equity market, our work indicated that an overweighted position in risk assets was no longer supported, and a reallocation away from more volatile equity categories was implemented in January 2006. This reallocation resulted in a reduced exposure to small-and mid-cap categories, in favor of large-cap categories. Additionally, international exposure was reduced from a sig-nificant overweighting of our long-term target allocation. These decisions aided Fund returns over the period. In addition, we had a modest tilt in the portfolios toward growth-oriented, domestic-asset categories. This factor did not add to results, as value-oriented stocks generally outperformed their growth counterparts. Late in the reporting period, we began to see indications that investors strong preference for value-style portfolios was beginning to diminish. Finally, long-term targets indicated a modest allocation to real estate investment trusts (REITs) in aggressive portfolios. We did not have direct exposure to this segment during the period, which limited our advance, as REIT portfolios performed quite well in the period. Within other Thrivent Allocation Fund portfolios, we had limited exposure to REIT stocks, mitigating some of the opportunity cost. Top 10 Holdings (% of Portfolio) Thrivent Partner International Stock Fund 22.6% Thrivent Large Cap Growth Fund 19.5% Thrivent Large Cap Stock Fund 8.1% Thrivent Large Cap Value Fund 7.3% Thrivent Small Cap Stock Fund 6.9% Thrivent Partner Small Cap Value Fund 6.6% Thrivent Partner Small Cap Growth Fund 6.3% Thrivent Mid Cap Stock Fund 5.0% Thrivent Partner Mid Cap Value Fund 4.6% Thrivent Mid Cap Growth Fund 4.3% These common stocks represent 91.2% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 4 What is your outlook? We are in the maturing stage of the economic cycle and the stock market advance that coincided with the onset of the 2001-2002 economic recovery. That fact does not preclude a continuation of the economic recovery or the stock market advance, but it does suggest that risks to both are higher, and a heightened level of attentiveness is appropriate. As is often the case, inflation pressures have taken hold domestically in an environment of tighter labor markets and increased factory utilization. Policy actions have been initiated to contain inflation risk, specifically, higher short-term interest rates, and while we expect those actions to be successful, they bring with them some risk of policy error. These cyclical trends are exacerbated by the extraordinary demands related to the emerging economies of China, India and other former third world economies, particularly in those segments most sensitive to developing economies, such as raw materials, energy and capital goods. We have a bias to large-cap equity portfolios, as they appear to offer good valuations at acceptable levels of volatility given our risk preferences at this point. Allocations to fixed income are limited. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker TAAAX TAAIX Transfer Agent ID 038 468 Net Assets $176,017,015 $35,833,286 NAV $11.88 $11.94 NAV  High 10/26/2006  $11.98 10/26/2006  $12.04 NAV  Low 11/1/2005  $10.37 11/1/2005  $10.38 Number of Holdings: 15  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 15.95% 14.78% with sales charge 9.61% 10.04% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 16.45% 15.32% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 5 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Moderately Aggressive Allocation Fund earned a total return of 15.05% as compared to the median return to its peer group, the Lipper Inc. Mixed Asset Target Allocation Growth Funds, of 12.10% . The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned total returns of 16.35% and 5.19%, respectively. What factors affected the Funds performance? The Funds return versus its peer group and its benchmark was the result of a strong allocation to equity portfolios, thoughtful and timely portfolio reallocations and diversifica-tion across a broad range of equity asset classes. Fixed-income returns were less than equity returns, but the lower risk inherent in fixed-income portfolios, compared to equity accounts, reduced overall Fund volatility in an environment that saw increasing levels of speculation in certain asset segments. We began the period with an overweighted position in higher-risk asset portfolios, as we expected an ongoing recovery. In equities, a bias toward small- to mid-cap and international portfolios was evident, while in fixed-income, our bias was to high-yield and corporate bonds. In January 2006, return premiums available on the more volatile equity asset classes became quite low, compared with historical returns, suggesting we take a more conservative stance. Because of this, we reduced our overweighting in equities to long-term targets, repositioned within the equity funds to higher-quality segments and allocated assets to high-yield, fixed-income securities, as they appeared to offer returns competitive with equity portfolios, but at lower levels of volatility. These strategies were rewarded in the spring, as equity markets corrected some of the excesses of the first half and lower-risk asset classes provided returns competitive with their higher-volatility counterparts. Late in the period, a more conservative tilt was applied to fixed-income portfolios, as risk premiums in low-quality portfolios were not sufficient to compensate for higher-volatility levels apparent on the horizon. During most of the period there was an evident tilt toward growth portfolios in the Funds equity segments that limited our advance, as value-style stocks provided a return premium compared to their growth counterparts. In addition, an underexposure to the real estate investment trust (REIT) segment also limited results, as that market segment continued to provide premium returns. What is your outlook? In addition to the stock market advance that coincided with the onset of the 2001-2002 economic recovery, we are in the maturing stage of the economic cycle. This does not preclude Top 10 Holdings (% of Portfolio) Thrivent Partner International Stock Fund 15.5% Thrivent Large Cap Growth Fund 14.6% Thrivent Large Cap Stock Fund 13.0% Thrivent Large Cap Value Fund 12.3% Thrivent Income Fund 7.9% Thrivent High Yield Fund 5.8% Thrivent Limited Maturity Bond Fund 4.9% Thrivent Mid Cap Stock Fund 4.0% Thrivent Small Cap Stock Fund 3.9% Thrivent Partner Small Cap Value Fund 3.5% These common stocks represent 85.4% of the total investment portfolio Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 6 a continuation of the stock market advance or economic recovery, but it does suggest that risks to both are higher, and a heightened level of attentiveness is appropriate. As often happens, inflation pressures have taken hold domestically in an environment of tighter labor markets and increased factory utilization. Policy actions have been initiated to contain inflation risk, specifically higher short-term interest rates, and while we expect those actions to be successful, they bring with them some risk of policy error. These cyclical trends are exacerbated by the extraordinary demands related to the emerging economies of China, India and other former third world economies, particularly in those segments most sensitive to developing economies, such as raw materials, energy and capital goods. At present, we are maintaining our stock/bond allocation at long-term targets. We have a bias to large-cap equity portfolios, as they appear to offer good valuations at acceptable levels of volatility given our risk preferences at this point. Within fixed-income, we reduced maturities and improved credit quality within corporate portfolios, as risk premiums are not at levels consistent with overweighting toward low-quality. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker TMAAX TMAFX Transfer Agent ID 037 467 Net Assets $423,026,328 $40,084,671 NAV $11.72 $11.77 NAV  High 10/26/2006  $11.79 10/26/2006  $11.85 NAV  Low 11/1/2005  $10.31 11/1/2005  $10.32 Number of Holdings: 15  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 15.05% 13.62% with sales charge 8.72% 8.93% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 15.43% 14.07% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 7 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Moderate Allocation Fund earned a total return of 13.40% as compared to the median return to its peer group, the Lipper Mixed Asset Target Allocation Growth Funds, of 12.10% . The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned total returns of 16.35% and 5.19%, respectively. What factors affected the Funds performance? The Funds return versus its peer group and its benchmark was the result of thoughtful and timely reallocations and diversification across a broad range of equity asset classes, many providing higher returns than the S&P 500 Index during the reporting period. Fixed-income returns were less than equity returns, but the lower risk inherent in fixed-income portfolios, compared to equity accounts, reduced overall Fund volatility in an environment that saw increasing levels of speculation in certain asset segments and increased preferences for lower-risk assets. We began the period with an overweighted position in higher-risk asset portfolios, as we expected an ongoing recovery. In equities, a bias toward small- to mid-cap and international portfolios was evident, while in fixed-income, our bias was to high-yield and corporate bonds. Early in 2006, return premiums available on the more volatile equity asset classes came quite low, compared with historical returns, suggesting we take a more conservative stance. As such, we reduced our overweighting in equities to long-term targets, repositioned equity funds to higher-quality segments and allocated assets to high-yield, fixed-income securities, as they appeared to offer returns competitive with equity portfolios, but at lower levels of volatility. These strategies were rewarded in the spring, as equity markets corrected some of the excesses of the first half and lower-risk asset classes provided returns competitive with their higher-volatility counterparts. Late in the period, a more conservative tilt was applied to fixed-income portfolios as risk premiums in low-quality portfolios were not sufficient to compensate for higher volatility levels apparent on the horizon. A tilt toward the growth portfolios in the Funds equity segments was evident during most of the period. This limited our advance, as value-style stocks provided a return premium, versus their growth counterparts. What is your outlook? We are in the maturing stage of the economic cycle, in addition to the stock market advance that coincided with the onset of the 2001-2002 economic recovery. That fact does not preclude a continuation of the economic recovery or the Top 10 Holdings (% of Portfolio) Thrivent Income Fund 13.8% Thrivent Large Cap Growth Fund 12.7% Thrivent Large Cap Stock Fund 12.0% Thrivent Limited Maturity Bond Fund 11.7% Thrivent Partner International Stock Fund 11.4% Thrivent Large Cap Value Fund 9.3% Thrivent Small Cap Stock Fund 7.0% Thrivent Money Market Fund 6.8% Thrivent Mid Cap Stock Fund 6.0% Thrivent High Yield Fund 5.8% These common stocks represent 96.5% of the total investment portfolio. Bonds - 11.7% Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 8 stock market advance, but it suggests that risks to both are higher, and a heightened level of attentiveness is appropriate. As is often the case, inflation pressures have taken hold domestically in an environment of tighter labor markets and increased factory utilization. Policy actions have been initiated to contain inflation risk, specifically higher short-term interest rates, and while we expect those actions to be successful, they bring with them some risk of policy error. Within this cycle, trends are exacerbated by the extraordinary demands related to the emerging economies of China, India and other former third world economies, particularly in those segments most sensitive to developing economies, such as raw materials, energy and capital goods. At present, we are maintaining our stock/bond allocation at long-term targets. We have a bias to large-cap equity portfolios, which appear to offer good valuations at acceptable levels of volatility, given our risk preferences. Within fixed-income, we have reduced maturities and improved credit quality within the corporate portfolios, as risk premiums are not at levels consistent with overweighting toward low-quality. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker THMAX TMAIX Transfer Agent ID 036 466 Net Assets $442,836,523 $17,109,706 NAV $11.30 $11.32 NAV  High 10/26/2006  $11.35 10/26/2006  $11.37 NAV  Low 11/1/2005  $10.21 11/1/2005  $10.22 Number of Holdings: 11  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 13.40% 11.80% with sales charge 7.21% 7.18% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 13.83% 12.22% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 9 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Moderately Conservative Allocation Fund earned a total return of 10.94% as compared to the median return to its peer group, the Lipper Mixed Asset Target Allocation Conservative Funds, of 11.15% . The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned total returns of 16.35% and 5.19%, respectively. What factors affected the Funds performance? Our overweighted position in risk asset classes aided Fund returns early in the reporting season. Investors determined the volatile weather season of 2005 would not have a long-term harmful effect on the economy, and equity and fixed-income groups staged a strong rally. Early in 2006, we determined that equity return expectations in higher-risk equity categories were no longer sufficient to justify an overweighting of those groups. We reduced equity exposure to our long-term target levels and biased assets within the equity portfolios to large-cap stocks, a group providing a reasonable expectation of return at lower levels of volatility and good valuation support. We increased allocations to the fixed-income portfolios of the Fund, as groups within that segment appeared to offer attractive and competitive returns, but at more reasonable valuations than some of the more speculative groups. Our allocation mix benefited the Fund during the period of equity market weakness that ensued in the spring. The subsequent recovery in late summer and to the end of the reporting period continued to favor better-quality segments of the market. A limited exposure to Treasury bonds in the summer moderated the returns to the fixed-income portfolios, as long-maturity Treasury notes and bonds provided the best returns in fixed-income in the third quarter. We modestly reduced maturities late in the period, as interest rates on the highest-quality segments of the fixed-income market declined to levels we feel are unlikely to be sustained. In equities, we remain biased toward the large-cap segment and at long-term target allocations for the overall Fund. What is your outlook? We are in the maturing stage of the economic cycle, in addition to the stock market advance that coincided with the onset of the 2001-2002 economic recovery. That fact does not preclude a continuation of the economic recovery or the Top 10 Holdings (% of Portfolio) Thrivent Limited Maturity Bond Fund 28.3% Thrivent Income Fund 13.0% Thrivent Large Cap Growth Fund 9.9% Thrivent Money Market Fund 9.8% Thrivent Large Cap Stock Fund 8.1% Thrivent Partner International Stock Fund 7.3% Thrivent Large Cap Value Fund 7.3% Thrivent High Yield Fund 4.8% Thrivent Small Cap Stock Fund 4.0% Thrivent Mid Cap Stock Fund 4.0% These common stocks represent 96.5% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 10 stock market advance, but it suggests that risks to both are higher, and a heightened level of attentiveness is appropriate. As is often the case, inflation pressures have taken hold domestically in an environment of tighter labor markets and increased factory utilization. Policy actions have been initiated to contain inflation risk, specifically higher short-term interest rates, and while we expect those actions to be successful, they bring with them some risk of policy error. Within this cycle, trends are exacerbated by the extraordinary demands related to the emerging economies of China, India and other former third world economies, particularly in those segments most sensitive to developing economies, such as raw materials, energy and capital goods. At present, we are maintaining our stock/bond allocation at long-term targets. We have a bias to large-cap equity portfolios, which appear to offer good valuations at acceptable levels of volatility, given our risk preferences. Within fixed-income, we have reduced maturities and improved credit quality within the corporate portfolios, as risk premiums are not at levels consistent with overweighting toward low-quality. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker TCAAX TCAIX Transfer Agent ID 035 465 Net Assets $156,934,114 $6,498,306 NAV $10.91 $10.93 NAV  High 10/26/2006  $10.93 10/26/2006  $10.95 NAV  Low 11/1/2005  $10.13 11/1/2005  $10.14 Number of Holdings: 11  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 10.94% 9.31% with sales charge 4.83% 4.80% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 11.35% 9.72% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 11 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Technology Fund earned a total return of 7.18% as compared to the median return of its peer group, the Lipper Inc. Science and Technology Funds, of 9.91% . The Funds market benchmark, the Goldman Sachs Technology Industry Composite Index, earned a total return of 10.84% . What factors affected the Funds performance? Underperformance was driven primarily by our broader allocations to segments outside the traditional information technology sectors, such as health care and telecommunications. Asset selection was also a negative overall contributor, with Fund performance falling short as a function of insufficient exposure to the better-performing companies in certain segments, as well as sub-par returns in select Fund holdings. Our underweighted holdings in top-performing technology hardware names Hewlett-Packard and Cisco Systems more than offset our successful positions in Apple Computer, Symbol Technologies and Network Appliances . In communications equipment, poor performance from our holding in Juniper Networks and below average exposure to the strong returns realized by Research in Motion limited our advance. Within software, we were not sufficiently exposed to the recovery in operating results and subsequent better performance achieved in Oracle . The underperformance of our open-source bets in Red Hat and Novell offset our successful holdings in infrastructure, security and content like BEA Systems, RSA Security and Adobe Systems . Our semiconductor holdings were positive contributors to relative performance, as our emphasis on application-specific and specialty companies like NVIDIA, Freescale Semiconductor and FormFactor achieved excellent results, relative to our holdings in bellwethers like Texas Instruments and Applied Materials , which achieved positive returns but not as strong as the Index. What is your outlook? Solid capital spending trends sustain our optimism regarding steady technology expenditure growth at the enterprise level of 6-8%  especially within communications, storage and software. Thus, our enthusiasm for consumer-oriented Top 10 Holdings (% of Portfolio) Google, Inc. 3.9% Cisco Systems, Inc. 3.8% Intel Corporation 3.5% Apple Computer, Inc. 3.2% Texas Instruments, Inc. 3.1% Applied Materials, Inc. 3.1% Yahoo!, Inc. 2.7% Integrated Device Technology, Inc. 2.4% Adobe Systems, Inc. 2.3% EMC Corporation 2.2% These common stocks represent 30.2% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 12 Apple, Google and Yahoo! is complemented by storage plays EMC Corp and Network Appliances ; business intelligence software makers Hyperion Solutions and Informatica Corp ; service-oriented architecture companies Red Hat and BEA Systems ; as well as enterprise-level infrastructure providers Cisco Systems, Citrix Systems and TIBCO Software Inc. We think regulatory concerns and exaggerated risk premiums have created significant opportunities within the biotechnology and medical device sectors, as well, and we have above-average exposure to concentrated, higher-growth companies in both categories. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AATSX BBTSX THTIX Transfer Agent ID 028 078 098 Net Assets $40,089,692 $2,377,404 $2,139,133 NAV $3.73 $3.56 $3.93 NAV  High 4/20/2006  $3.97 4/20/2006  $3.80 4/20/2006  $4.17 NAV  Low 7/21/2006  $3.21 7/21/2006  $3.07 7/21/2006  $3.38 Number of Holdings: 107  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 7/1/2000 without sales charge 7.18% 1.46% (14.42%) with sales charge 1.36% 0.32% (15.18%) From Inception Class B 1 1-Year 5 Years 7/1/2000 without sales charge 6.59% 0.81% (14.98%) with sales charge 2.59% 0.81% (14.98%) From Inception Institutional Class 1 1-Year 5 Years 7/1/2000 Net Asset Value 7.67% 2.23% (13.71%) 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. The Fund primarily invests in technology-related industries; as a consequence, the Fund may be subject to greater price volatility than a fund investing in a broad range of industries. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and Goldman Sachs Technology Industry Composite Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The Goldman Sachs Technology Industry Composite Index is a modified capitalization-weighted index of selected technology stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 13 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Partner Small Cap Growth Fund earned a total return of 13.72% as compared to the median return to its peer group, the Lipper Inc. Small Cap Growth Funds, of 12.93% . The Funds market benchmark, the Russell 2000 Growth Index, earned a total return of 17.07% . What factors affected the Funds performance? The Funds less-than-Index performance was in large part due to stock selection within the information technology and industrials segments of the Fund. Counterbalancing those results to some extent was stock selection within other sectors of the Fund, such as health care, financials and consumer staples, but those results were not sufficient enough to offset the drag created in groups previously highlighted. Software companies within the information technology group were the main source of sub-par returns. As a group, information technology stocks did not advance as much as the broader small-cap growth indices, and within this sector, companies in the Internet software industry faired even more poorly. Stock values in software companies owned in the Fund, such as Jupitermedia Cos. and Websense Inc. , declined during a period of good returns to other segments, and we did not own positions in a timely fashion in stocks that advanced over the year. Our holdings in semiconductor industry stocks, like Atheros Communications and PMC-Sierra Inc. , also detracted from our results, as did our position in Intermec Inc. in the information technology equipment industry. Some holdings in the technology segment of the Fund did perform well, such as Global Imaging Systems and Trimble Navigation Ltd. in the electronic technology and equipment industry, but those situations were not sufficient in terms of magnitude or frequency to offset weaker segments of the Fund. The health care sector of the Fund provided the most value over the reporting period, driven by strong stock selection in the life sciences segment and health care equipment industry. Illumina Inc. , a provider of equipment and analysis equipment to the genomics industry, realized excellent returns. Serologicals Corp. provides technologies and services in support of research in the biological research industry and also experienced a strong advance in price in the Fund. Companies in the managed care industry, such as our holdings in WellCare Group Inc. and Sierra Health also provided excellent returns. The financial segment of the Fund also contributed nicely to returns, as holdings in the asset management industry or real estate management industry like Cohen & Steers advanced with the move-up in the equity Top 10 Holdings (% of Portfolio) Digital Insight Corporation 2.0% Dril-Quip, Inc. 1.8% ValueClick, Inc. 1.7% American Medical Systems Holdings, Inc. 1.4% Inverness Medical Innovations, Inc. 1.3% Mentor Corporation 1.3% IBRD Discount Note 1.3% Gardner Denver, Inc. 1.2% Shuffle Master, Inc. 1.2% CRA International, Inc. 1.1% These common stocks represent 14.3% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 14 and commercial real estate markets. Investment banking companies performed well in an environment that saw increased takeover activity. What is your outlook? There has been a steady reduction in the markets price/earnings multiple since 2002. During that time, corporate profits are up more than 120%, but the market is up only about 70%. Despite the general compression in valuations for equities, small-cap stocks have provided a leadership position for over five years now, and a shift to the larger-cap segments of the market is possibly at hand. We believe the Fund is well positioned for the coming months. We have anticipated since the beginning of the year that a slowing economy would arrive, easing the upward pressure on interest rates and inflation, and favoring companies that can generate growth independent of the U.S. economic cycle. As of now, it appears the Federal Reserve has engineered that slowdown without precipitating a recession, and consumer spending, though weaker, is not declining dramatically. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker TPSAX TPGIX Transfer Agent ID 063 463 Net Assets $11,985,224 $29,307,704 NAV $11.69 $11.73 NAV  High 5/8/2006  $12.56 5/8/2006  $12.59 NAV  Low 11/1/2005  $10.18 11/1/200  $10.18 Number of Holdings: 178  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 13.72% 12.39% with sales charge 7.44% 7.75% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 14.11% 12.68% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, and the Russell 2000 Growth Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell 2000 Growth Index is an index comprised of companies with a greater than average growth orientation within the Russell 2000 Index. The Russell 2000 Index is comprised of the 2,000 smaller companies in the Russell 3000 Index, which represents the 3,000 largest companies based on market capitalization and is designed to represent the performance of about 98% of the U.S. equity market. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 15 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Partner Small Cap Value Fund earned a total return of 19.08% as compared to the median return to its peer group, the Lipper Inc. Small Cap Value Funds, of 16.73% . The Funds market benchmark, the Russell 2000 Value Index, earned a total return of 22.90% . What factors affected the Funds performance? Performance in the period was excellent on an absolute basis but was moderately below the Index, primarily due to stock selection within the materials and consumer discretionary sectors. Stocks in the energy, health care, financial and information technology segments provided good returns versus their respective sectors, but we did not have sufficient exposure to those segments to fully offset the effect of the other groups. Within the consumer discretionary group, our holding in Ruby Tuesday within the restaurant industry did not fully participate in the advance seen by other stocks within the group. We experienced weakness in Cutter and Buck Inc. in the apparel industry and CSS Industries Inc. in the retail segment. Other holdings in retail that held back overall results were Hancock Fabrics and Stein Mart Inc. We held small positions in the homebuilding sector, a group that did not help performance over the full period, although we were encouraged to see the stocks stabilize in the second half. Our holdings in the financial sector performed well, but we limited our representation in the group versus the benchmark, as we do not have the conviction to carry the signifi-cant weights that would be indicated in this segment almost one-third of the Fund. Within the group, our holdings in REITs and real estate management company Trammel Crow Co. performed very well. Regional broker Piper Jaffray also achieved excellent results for the Fund. In health care, holdings in West Pharmaceutical Services and Arrow International achieved solid returns, as did our position in National Healthcare Corp. An overweighted position in the energy equipment and services industry and strong performance from our holdings in the group Tetra Technology and W-H Energy Services both added to our results. Top 10 Holdings (% of Portfolio) Texas Regional Bancshares, Inc. 1.4% ProAssurance Corporation 1.3% Whiting Petroleum Corporation 1.1% Hub Group, Inc. 1.1% Kirby Corporation 1.1% First Republic Bank 1.0% Owens & Minor, Inc. 1.0% Southwest Gas Corporation 0.9% Glenborough Realty Trust, Inc. 0.9% Genesee & Wyoming, Inc. 0.9% These common stocks represent 10.7% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 16 What is your outlook? Despite evidence of a general slowdown in the economy, we continue to hold a positive outlook. Falling gasoline prices should help support consumer spending and reduce costs for businesses. Equity valuations look attractive, compared to bonds, and corporate profits should continue to rise, albeit at a slower rate. The cycle of outperformance by small-cap stocks over large-cap ended in the spring, and large-cap stocks remain more attractive from a valuation perspective, even though they have outperformed small-cap issues over the last six months. Nonetheless, we continue to find attractive opportunities among small-cap value stocks. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AALVX BBSVX TPSIX Transfer Agent ID 032 082 099 Net Assets $79,823,328 $5,485,375 $44,935,938 NAV $15.65 $14.89 $16.26 NAV  High 5/9/2006  $16.08 5/9/2006  $15.37 5/9/2006  $16.65 NAV  Low 12/19/2005  $13.43 12/20/2005  $12.85 12/30/2005  $13.92 Number of Holdings: 142  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 7/17/2001 without sales charge 19.08% 15.71% 13.60% with sales charge 12.52% 14.41% 12.40% From Inception Class B 1 1-Year 5 Years 7/17/2001 without sales charge 17.99% 14.67% 12.66% with sales charge 13.99% 14.67% 12.66% From Inception Institutional Class 1 1-Year 5 Years 7/17/2001 Net Asset Value 19.85% 16.60% 14.47% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 2000 Value Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell 2000 Value Index is an index comprised of companies with a greater than average value orientation within the Russell 2000 Index. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 17 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Small Cap Stock Funds total return of 16.04% equaled the median return of its peer group, the Lipper Inc. Small Cap Core Funds, also 16.04% . The Funds market benchmark, the Russell 2000 Index, earned a total return of 19.98% . What factors affected the Funds performance? Much of the increase of the Russell 2000 was driven by a sig-nificant rally of what we would evaluate and measure as lower-quality stocks. Stocks with no earnings, very low returns on equity and high valuations performed very well during the time period. Given that we generally invest in companies that generate meaningful cash flow and high returns on capital, we did not fully participate in this low-quality rally. In time, we believe that the stocks of these lower-quality companies will return to appropriate levels and that the better-quality companies within the group will be afforded the suitable valuations. Stock selection within the health care segment had the most limiting impact on performance during the time period. Several of our holdings in medical equipment stocks declined significantly. These positions included DexCom , a glucose monitoring company, and Cyberonics , which manufactures devices for the treatment of epilepsy, depression and other diseases. In addition, we did not participate in the many large gains within the sector during the year. Our industrial holdings added to the Funds relative performance during the time period. As a result of our belief that the economy would remain healthy, we maintained a significant overweighted stance. Within the industrial sector, several of our machinery and commercial services holding performed particularly well. Manitowoc Company , a manufacturer of cranes and food service equipment, more than doubled, while Standard Parking , which manages parking lots and garages, increased by more than 80%. Top 10 Holdings (% of Portfolio) HCC Insurance Holdings, Inc. 0.8% URS Corporation 0.8% Affiliated Managers Group, Inc. 0.7% Genlyte Group, Inc. 0.7% Baldor Electric Company 0.6% Casey's General Stores, Inc. 0.6% Watson Wyatt Worldwide, Inc. 0.6% Roper Industries, Inc. 0.6% Pacer International, Inc. 0.6% Waste Connections, Inc. 0.6% These common stocks represent 6.6% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 18 What is your outlook? As result of slowing economic growth, relatively full valuation levels and a wide breadth of stock ownership, we do not expect the small-cap sector as a whole to offer the premium return levels achieved over the last few years. That said, we continue to find opportunities. Due to our belief that corporations have underinvested in plant and equipment over the last nine years, we still like the industrial sector. Also, we like particular niches within technology, particularly businesses that help companies operate more efficiently. While we are cautious about the consumer sector, we think continued job stability and potential wage gains may allow consumer spending to hang on for another year or two. In addition, while we believe that the slowdown in housing will have a significant negative impact on certain industries and regions, we do not believe the housing slowdown will be the specific cause of a recession or economic crisis. Subsequently, we are beginning to make selective investments in the consumer sector. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AASMX BBSMX TSCSX Transfer Agent ID 024 074 094 Net Assets $457,563,835 $16,264,995 $85,145,646 NAV $18.48 $16.44 $19.82 NAV  High 5/9/2006  $19.20 5/9/2006  $17.17 5/9/2006  $20.54 NAV  Low 12/19/2005  $16.60 12/19/2005  $14.89 12/19/2005  $17.71 Number of Holdings: 244  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 Class A 1 1-Year 5 Years 10 Years without sales charge 16.04% 12.51% 10.69% with sales charge 9.63% 11.25% 10.07% From Inception Class B 1 1-Year 5 Years 1/8/1997 without sales charge 14.86% 11.40% 9.78% with sales charge 10.86% 11.40% 9.78% From Inception Institutional Class 1 1-Year 5 Years 12/29/1997 Net Asset Value 16.68% 13.22% 10.66% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 2000 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell 2000 Index is an index comprised of the 2,000 smaller companies in the Russell 3000 index. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 19 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Small Cap Index Fund earned a total return of 15.08% as compared to the median return to its peer group, the Lipper Inc. Small Cap Core Funds, of 16.04% . The Funds market benchmark, the S&P SmallCap 600 Index, earned a total return of 16.11% . What factors affected the Funds performance? The Fund is managed to align with the performance of the S&P SmallCap 600 Index, a benchmark for small-stock performance. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself can be largely attributed to expenses and minor differences in portfolio composition often related to managing cash flows of the fund. Small-cap stocks outperformed mid-cap stocks, but slightly underperformed large-cap stocks for the last twelve months. Fund segment returns were varied, with groups like industrials, materials, financial, consumer staples and energy besting the average for the Index. Consumer discretionary, health care and information technology segments provided attractive absolute returns but below the level of the overall Index. Volatility was high in this segment during the reporting period, with particularly strong returns in the first six months, followed by a sharp correction in May and June. Investors appear to have adjusted their preferences for risky assets in light of a more aggressive policy stance toward inflation risks on the part of central bankers around the world. Small-cap stocks tend to be more leveraged to changes in the momentum of the economy, and concerns about an economic slowdown weighed on this group over the summer. Returns improved late in the period but were more in line with other market segments. What is your outlook? The Fund will remain fully invested in stocks designed to track the performance of the S&P SmallCap 600 Index. This offers individuals an attractive way to take advantage of the growth potential of the broad, diversified marketplace of small-cap stocks. Small-cap stocks have enjoyed a return premium over larger-cap issues in recent years. With uncertainty growing over the strength of the U.S. economy and an ongoing inflation Top 10 Holdings (% of Portfolio) Manitowoc Company, Inc. 0.5% Frontier Oil Corporation 0.4% Cerner Corporation 0.4% Energen Corporation 0.4% Essex Property Trust, Inc. 0.4% Global Payments, Inc. 0.4% Cimarex Energy Company 0.4% JLG Industries, Inc. 0.4% Helix Energy Solutions Group, Inc. 0.4% NVR, Inc. 0.4% These common stocks represent 4.1% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 20 threat, investors adjusted their preferences away from riskier aspects of the equity markets. Large-cap stocks rallied, relative to small-cap issues, in the second half of the period. Whether this marks a period of rotation in the markets and a sustained shift to more blue chip names remains to be seen. Often the maturing stages of an economic cycle tend to favor large-cap stocks in the equity marketplace. We still believe there is solid opportunity in the small-cap arena, but the premium returns earned in the small-cap segment are likely to be more in line with long-term averages going forward. Portfolio Facts As of October 31, 2006 A Share  Ticker AALSX Transfer Agent ID 029 Net Assets $48,027,112 NAV $16.11 NAV  High 5/8/2006  $16.72 NAV  Low 11/1/2005  $14.24 Number of Holdings: 603  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 7/1/2000 without sales charge 15.08% 13.71% 9.43% with sales charge 8.76% 12.44% 8.46% 1 Class A performance reflects the maximum sales charge of 5.5% . 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P SmallCap 600 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P SmallCap 600 Index is an index that represents the average performance of a group of 600 small capitalization stocks. S&P SmallCap 600 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 21 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Mid Cap Growth Fund earned a total return of 10.83% as compared to the median return to its peer group, the Lipper Inc. Mid Cap Growth Funds, of 11.27% . The Funds market benchmark, the Russell MidCap Growth Index, earned a total return of 14.51% . What factors affected the Funds performance? The Fund did not fully participate in the advance in the Russell MidCap Growth Index. Stock selection in the health care segment of the Fund was the primary factor restraining the Funds progress this year. In the early months of 2006, lack of exposure to small-cap medical products companies that performed well in the benchmark hurt performance. Later in the year, poor operating performance on the part of two companies owned in the medical products industry, St. Jude Medical and Advanced Medical Optics , resulted in poor stock performance and limited the Funds advance. Our lack of exposure to better performing stocks in the pharmaceutical industry was another contributing factor. On the other hand, companies owned in the basic material industries, particularly metals and mining stocks, were extremely strong in the reporting period. Allegheny Technologies , a company that produces specialty metals such as stainless steel, was an excellent performer in the Fund. The Funds position in NuCor Steel also added nicely to performance. Telecommunication services, although a small part of the Fund, also provided very attractive returns, due primarily to strength in the wireless services industry. Two of the strongest performers in this segment of the Fund, SBAC Communications and Crown Castle International , operate and lease towers for wireless communications. The Funds exposure to this industry, as well as the performance of our holdings in this segment, aided overall Fund results. What is your outlook? The consumer has been a key factor in maintaining economic momentum through the current economic cycle. We believe it will be difficult for consumers to sustain above-trend spending and growth as the economic cycle matures. An economic wildcard will be the impact of the anticipated weakness in the housing sector. As such, we have reduced our exposure to those industries and companies that could be seriously affected by an impaired consumer or from the housing recession. We have taken profits in several retail and restaurant stocks. We have an underweighted stance in financial stocks that may suffer adverse effects from impaired consumer credit. We have also taken profits in many industrial names, as we believe the slowdown anticipated in the consumer sector will ultimately manifest itself in reduced demand for other Top 10 Holdings (% of Portfolio) Praxair, Inc. 1.0% Precision Castparts Corporation 1.0% Adobe Systems, Inc. 0.9% Monster Worldwide, Inc. 0.8% International Game Technology 0.8% Gen-Probe, Inc. 0.8% Cameron International Corporation 0.8% St. Jude Medical, Inc. 0.8% NII Holdings, Inc. 0.8% KLA-Tencor Corporation 0.8% These common stocks represent 8.5% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 22 goods. We continue to favor technology names that have growth drivers that will be less affected by a slowdown in the economy. A key theme in the Fund is the continued increase in Web traffic and the resulting build-out of the Internet that must take place to service that traffic. We also continue to favor technology companies that provide productivity-enhancing goods and services to companies. Over the last six months, we have refined our investment process to reduce the breadth of Funds holdings and focus the Funds resources on those investments that have strong business fundamentals and a sound plan for continuing to deliver above-average operating results. We believe those adjustments are consistent with your objectives of realizing the full potential of the opportunities offered by mid-cap growth companies. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker LBMGX LUGBX LBMIX Transfer Agent ID 058 358 458 Net Assets $264,605,392 $26,417,246 $32,279,496 NAV $16.17 $14.96 $17.24 NAV  High 4/20/2006  $17.12 4/20/2006  $15.93 4/20/206  $18.18 NAV  Low 7/21/2006  $14.45 7/21/2006  $13.40 7/21/2006  $15.37 Number of Holdings: 170  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 5/30/1997 without sales charge 10.83% 7.18% 8.13% with sales charge 4.73% 5.97% 7.48% From Inception Class B 1 1-Year 5 Years 10/31/1997 without sales charge 9.68% 6.23% 6.75% with sales charge 5.68% 6.23% 6.75% From Inception Institutional Class 1 1-Year 5 Years 10/31/1997 Net Asset Value 11.66% 8.14% 7.95% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell MidCap Growth Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell MidCap Growth Index is an index comprised of companies with higher than average price-to-book ratios and higher forecasted growth values, within the Russell Midcap Index. It is not possible to invest directly in the Index. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses, or taxes. 23 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Partner Mid Cap Value Fund earned a total return of 17.19% as compared to the median return to its peer group, the Lipper Inc. Mid Cap Value Funds, of 17.06% . The Funds market benchmark, the Russell MidCap Value Index, earned a total return of 20.51% . What factors affected the Funds performance? Thrivent Partner Mid Cap Value Fund results were moderately less than the benchmark Index. The key limiting factors causing the difference in returns were an overexposure to the energy sector, stock selection in the health care segment and modest holdings in cash for liquidity and transaction purposes. Stocks owned in the consumer staples and financial sectors performed well but were not held in sufficient quantities to fully offset the factors listed above. We had an emphasis in the Fund on stocks in the energy group, particularly industries and companies sensitive to the dynamics of the natural gas markets, such as Noble Energy and Range Resources . This segment came under pressure, as natural gas prices declined in the face of increasing supplies from stepped-up exploration. Additionally, demand moderated due to unusually warm weather in last winters heating season and a reduction in industrial demand for natural gas as a chemical feedstock. We remain confident in our long-term view of improving North American natural gas fundamentals. Our investments are centered on companies with a mix of low-cost structures, quality assets and disciplined management teams. Managed care companies in the health care sector, such as Coventry Healthcare and Health Net Inc. provided disappointing returns during the period, as did our holdings in the health care equipment companies Charles River Laboratories and PerkinElmer, Inc. In the consumer staples sector, we realized good returns from our holdings in Safeway Inc. and Reynolds American Inc. and in the agricultural area with Archer Daniels Midland Inc. , a primary beneficiary of investor interest in alternative fuel producers. Stock selection in the financial sector contributed to returns with holdings in insurance stocks like Assurant, Inc. and Bear Stearns in the investment banking industry and Apartment Investment and Management Co. , a real estate investment trust specializing in apartment properties, all providing competitive returns. Top 10 Holdings (% of Portfolio) Entergy Corporation 2.4% Range Resources Corporation 2.3% J.C. Penney Company, Inc. (Holding Company) 2.2% Equity Office Properties Trust 2.0% Ambac Financial Group, Inc. 1.9% PG&E Corporation 1.8% Ultra Petroleum Corporation 1.7% Edison International, Inc. 1.7% EOG Resources, Inc. 1.7% PPL Corporation 1.7% These common stocks represent 19.4% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 24 What is your outlook? As we near the end of 2006, we remain firmly committed to our quality-focused investment style. We continue to think that management teams will experience varying degrees of success as they attempt to contain rising commodity, regulatory and operating costs. As such, security selection, as opposed to a thematic approach, is likely to be a critical differentiating factor for performance success. The merger and acquisition environment should also remain strong, as private equity firms and corporate buyers compete for attractive assets. Over time, we believe our strict attention to fundamental analysis and disciplined valuation will serve our shareholders well, despite short-term swings in market trends. Portfolio Facts As of October 31, 2006 A Share Institutional Share   Ticker TPMAX TPMIX Transfer Agent ID 086 486 Net Assets $7,580,825 $23,871,880 NAV $11.83 $11.87 NAV  High 10/26/2006  $11.93 10/26/2006  $11.97 NAV  Low 11/1/2005  $10.11 11/1/2005  $10.12 Number of Holdings: 94  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 6/30/2005 without sales charge 17.19% 13.69% with sales charge 10.74% 9.00% From Inception Institutional Class 1 1-Year 6/30/2005 Net Asset Value 17.65% 14.11% 1 Class A performance reflects the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, and the Russell MidCap Value Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell MidCap Value Index is an index comprised of companies with lower than average price-to-book ratios and lower forecasted growth values within the Russell MidCap Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 25 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Mid Cap Stock Fund earned a total return of 15.37% as compared to the median return to its peer group, the Lipper Inc. Mid Cap Core Funds, of 14.06% . The Funds previous market benchmark, the S&P MidCap 400 Index, returned 13.42%, and the current benchmark, the Russell MidCap Index, earned a total return of 17.41% . Because the Russell MidCap Index is more representative of the companies in which the Fund invests, it will be used to compare performance in the future. What factors affected the Funds performance? Thrivent Mid Cap Stock Fund delivered excellent returns during the year ending Oct. 31, 2006. Stock selection was the key differentiating factor in the Funds strong performance, with particularly good results achieved by our holdings in the energy, industrial and consumer discretionary sectors. Sector and industry allocation decisions across the energy segment also contributed positively to overall Fund results. Within the energy segment of the Fund, investments in exploration and production companies provided the largest contribution to performance. Stock selection within the industrial sector contributed significantly to the Funds returns. Investments in Manitowoc Company and Oshkosh Truck Corporation provided a significant increment, as these firms benefited from increased global construction spending and growing domestic defense expenditures for new and replacement equipment. In the consumer discretionary sector, good returns were achieved by investments in the media and hotel, restaurant and leisure industries. Outperformance was broad-based across these industries. Returns to our holdings in the media group were strong, as investors were drawn to the attractive valuations and improved operating performance after many years of sub-par results. Investments in companies within the hotel, restaurant and leisure segments, as well as suppliers to those segments, also aided Fund returns. The hotel industry benefited from high operating rates and strong pricing, and our holdings in companies such as Hilton Hotels Corp., Harrahs Entertainment Inc. and Wynn Resorts Ltd. were lifted, as this translated into good earnings performance. Two sectors detracting from performance were information technology and consumer staples. Stock selection in the software industry was the main reason for underperfor-mance in information technology. Disappointing execution of the business model from Wind River Systems Inc. and increasing competition for Novell Inc. and Red Hat Inc. , combined with poor operating performance, resulted in signifi-cant stock price declines. Finally, poor performance in the Funds holdings in food products companies like Bunge Ltd. was behind the shortfall in the consumer staples sector. Top 10 Holdings (% of Portfolio) Owens-Illinois, Inc. 1.7% HCC Insurance Holdings, Inc. 1.5% Pactiv Corporation 1.5% Lubrizol Corporation 1.4% Ball Corporation 1.4% Hershey Company 1.3% Clorox Company 1.3% Crown Holdings, Inc. 1.3% Harman International Industries, Inc. 1.3% Bemis Company, Inc. 1.3% These common stocks represent 14.0% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 26 What is your outlook? The Fund is currently underweighted in industries that are highly dependent on continued strong economic growth and/or a strong pricing environment. We believe policymakers will continue to act in a manner to slow the economy to bring inflation down to their long-term target, and that environment is not favorable for more cyclical industries. Specifically, energy remains the Funds largest underweighted sector, as excess inventories are expected to limit further significant price increases and increasing production capacity is coming online (new drilling rigs). This particularly affects companies in the exploration industry, as it will result in lower day rates. The declining day rates will result in lower earnings versus expectations, ultimately affecting stock prices. Offsetting the energy underweighting is the Funds overweighting in the materials sector. This overweighted position is concentrated in packaging and specialty chemicals, which are historically defensive, non-cyclical industries. The Fund is also overweighted in the semiconductor industry. Capital spending has been restrained in the sector, and this should lead to improved operating rates and better earnings for a group with strong balance sheets selling at attractive valuations. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AASCX BBSCX TMSIX Transfer Agent ID 021 083 051 Net Assets $976,253,499 $18,568,911 $116,416,983 NAV $18.61 $16.39 $19.60 NAV  High 12/14/2005  $19.21 12/14/2005  $17.28 12/14/2005  $20.06 NAV  Low 7/21/2005  $16.96 7/21/2005  $14.80 7/21/2005  $17.62 Number of Holdings: 166  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 Class A 1 1-Year 5 Years 10 Years without sales charge 15.37% 12.20% 9.33% with sales charge 9.02% 10.95% 8.71% From Inception Class B 1 1-Year 5 Years 1/8/1997 without sales charge 14.15% 10.96% 8.39% with sales charge 10.15% 10.96% 8.39% From Inception Institutional Class 1 1-Year 5 Years 12/29/1997 Net Asset Value 15.90% 12.81% 9.03% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P MidCap 400 Index, the Russell MidCap Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P MidCap 400 Index is an index that represents the average performance of a group of 400 medium capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Russell MidCap Index is an unmanaged index that measures the performance of the smallest 800 securities in the Russell 1000 Index, as ranked by total market capitalization. It is not possible to invest directly in the index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the Russell MidCap Index serves as a better reflection of the Funds current strategy than does the S&P MidCap 400 Index. ****The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 27 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Mid Cap Index Fund earned a total return of 12.37% as compared to the median return to its peer group, the Lipper Inc. Mid Cap Core Funds, of 14.06% . The Funds market benchmark, the S&P MidCap 400 Index, earned a total return of 13.42% . What factors affected the Funds performance? The Fund is managed using a process to best reflect its benchmark Index, the S&P MidCap 400. The only changes made to holdings in the Fund are done to reconcile alterations in the composition of the Index or as a result of cash flows in or out of the Fund. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself is largely attributed to expenses and minor differences in fund composition. Mid-cap companies as reflected in the S&P 400 Index achieved a solid return for the recent fiscal year, but results were moderately below that of the large- and small-cap companies. Mid-cap telecommunication services and information technology companies were leading contributors within this segment. By contrast, energy stocks in the mid-cap group performed significantly below that of large- and small-cap energy companies, reflecting greater exposure to the natural gas prices and the volatility of the exploration and equipment segments of the industry. Also within the mid-cap group, the consumer discretionary sector did not achieve the levels of results seen in the large-cap group, owing to less exposure to the strong performance in media stocks and greater exposure to the weakening housing sector. What is your outlook? The Fund will remain fully invested in a way that tracks the performance of the S&P MidCap 400 Index. This is an attractive way for individuals to take advantage of the investment potential of the broad, diversified marketplace for mid-cap stocks. Top 10 Holdings (% of Portfolio) Peabody Energy Corporation 0.8% Cognizant Technology Solutions Corporation 0.7% Expeditors International of Washington, Inc. 0.7% Precision Castparts Corporation 0.6% Noble Energy, Inc. 0.6% ENSCO International, Inc. 0.5% C.H. Robinson Worldwide, Inc. 0.5% Varian Medical Systems, Inc. 0.5% Microchip Technology, Inc. 0.5% Lam Research Corporation 0.5% These common stocks represent 5.9% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 28 For the first time since early 2000, mid-cap stocks have underperformed their large-cap counterparts. Collectively, this group tends to offer more leveraged exposure to changes in economic growth, hence, the strong performance over the last few years. With a moderation in economic growth appearing to unfold, and particular weakness in segments like housing and related industries, such as furniture and construction equipment, this group may not experience the return premiums it has over the last few years. Attractive opportunities remain in this segment, but our estimate is that returns will be more in line with long-term averages. Portfolio Facts As of October 31, 2006 A Share  Ticker AAMIX Transfer Agent ID 030 Net Assets $61,561,723 NAV $14.47 NAV  High 5/8/2006  $15.05 NAV  Low 7/21/2006  $13.13 Number of Holdings: 403  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 7/1/2000 without sales charge 12.37% 11.83% 7.54% with sales charge 6.20% 10.56% 6.58% 1 Class A performance reflects the maximum sales charge of 5.5% . 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P MidCap 400 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P MidCap 400 Index is an index that represents the average performance of a group of 400 medium capitalization stocks. S&P MidCap 400 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 29 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Mid Cap Index Fund-I earned a total return of 12.68% as compared to the median return to its peer group, the Lipper Inc. Mid Cap Core Funds, of 14.06% . The Funds market benchmark, the S&P MidCap 400 Index, earned a total return of 13.42% . What factors affected the Funds performance? The Fund is managed using a process to best reflect its benchmark Index, the S&P MidCap 400. The only changes made to holdings in the Fund are done to reconcile alterations in the composition of the Index or as a result of cash flows in or out of the Fund. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself is largely attributed to expenses and minor differences in fund composition. Mid-cap companies as reflected in the S&P 400 Index achieved a solid return for the recent fiscal year, but results were moderately below that of the large- and small-cap companies. Mid-cap telecommunication services and information technology companies were leading contributors within this segment. By contrast, energy stocks in the mid-cap group performed significantly below that of large- and small-cap energy companies, reflecting greater exposure to the natural gas prices and the volatility of the exploration and equipment segments of the industry. Also within the mid-cap group, the consumer discretionary sector did not achieve the levels of results seen in the large-cap group, owing to less exposure to the strong performance in media stocks and greater exposure to the weakening housing sector. What is your outlook? The Fund will remain fully invested in a way that tracks the performance of the S&P MidCap 400 Index. This is an attractive way for individuals to take advantage of the investment potential of the broad, diversified marketplace for mid-cap stocks. Top 10 Holdings (% of Portfolio) Peabody Energy Corporation 0.8% Cognizant Technology Solutions Corporation 0.7% Expeditors International of Washington, Inc. 0.7% Precision Castparts Corporation 0.6% Noble Energy, Inc. 0.6% ENSCO International, Inc. 0.5% C.H. Robinson Worldwide, Inc. 0.5% Questar Corporation 0.5% Lam Research Corporation 0.5% Varian Medical Systems, Inc. 0.5% These common stocks represent 5.9% of the total investment portfolio The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 30 For the first time since early 2000, mid-cap stocks have underperformed their large-cap counterparts. Collectively, this group tends to offer more leveraged exposure to changes in economic growth, hence, the strong performance over the last few years. With a moderation in economic growth appearing to unfold, and particular weakness in segments like housing and related industries, such as furniture and construction equipment, this group may not experience the return premiums it has over the last few years. Attractive opportunities remain in this segment, but our estimate is that returns will be more in line with long-term averages. Portfolio Facts As of October 31, 2006 Institutional Share  Ticker AALMX Transfer Agent ID 097 Net Assets $22,625,817 NAV $13.99 NAV  High 5/8/2006  $14.51 NAV  Low 7/21/2006  $12.68 Number of Holdings: 403  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Institutional Class 1 1-Year 5 Years 12/31/1999 Net Asset Value 12.68% 12.38% 9.33% 1 Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. * As you compare performance, please note that the Funds performance reflects Fund expenses, net of any reimbursements, while the S&P MidCap 400 Index and the Consumer Price Index do not reflect such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P MidCap 400 Index is an index that represents the average performance of a group of 400 medium capitalization stocks. "S&P MidCap 400 Index" is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 31 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Partner International Stock Fund earned a total return of 23.63% as compared to the median return to its peer group, the Lipper Inc. International Large Cap Core Funds, of 25.69% . The Funds market benchmark, the MSCI Europe, Australasia and Far East (EAFE) Index, earned a total return of 28.04% . What factors affected the Funds performance? Thrivent Partner International Stock Fund achieved good absolute returns, as well as providing an attractive return versus most domestic equity indices over the reporting period, but it did not participate fully in the strong advance achieved by the international Index. The primary factor constraining the Funds return was sub-par returns from the segment of the Fund managed in the growth style, with most of the performance shortfall from that allocation occurring in the first six months of 2006. Country allocations and stock selection were both factors in limiting the return to the growth segment of the Fund. Over the course of the reporting period, the growth component of the Fund maintained an overweighted position in the Japanese stock market, and that market underperformed the EAFE benchmark. As a corollary, the account was underweighted in the better performing markets in Western Europe. Additionally, the accounts holdings in Japanese banks and consumer finance companies did not perform well, as investors began to discount an increased likelihood of interest rate increases in the face of more sustained growth on the part of the Japanese economy. An exposure to financial companies in other countries was also a factor in limiting the Funds advance. Counterbalancing some of the previously indicated shortfalls were good results achieved in the valuation-based segments of the accounts, with good returns to energy-related shares like Saipem and Keppel . Capital goods companies Atlas Copco and Schneider also performed well, in expectation of an improving economic backdrop and increases in corporate spending. European retailers were another contributing group for the valuation segment of the account, with good returns realized in Marks and Spencer, Metro and Carrefour . Pharmaceutical companies performed well, as investors sought more defensive positions in companies like Takeda in Japan and Glaxo from the UK. Increased takeover activity also aided the Fund in Europe, as private equity capital sought to be placed advantageously, lifting our holding in companies like Iberdrola in the Spanish utility sector. Top 10 Countries (% of Portfolio) Japan 22.0% United Kingdom 15.8% France 8.4% Switzerland 8.0% Spain 6.3% Italy 6.0% Germany 5.4% Singapore 3.0% Sweden 2.7% Netherlands 2.3% These common stocks represent 79.9% of the total investment portfolio. *International investing has special risks including currency fluctuation and political volatility. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Countries are subject to change. The lists of Major Market Sectors and Top 10 Countries exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 32 What is your outlook? Central banks are struggling to determine the level of interest rates that will allow a continuation of economic growth while keeping inflation at bay. We expect confirmation in the next year that inflation and the global interest rate tightening cycle have peaked, presenting a reasonable environment for international investing. In addition, we believe a weaker dollar will enhance returns on overseas markets for U.S. investors over the medium- and long-term. We believe risk spreads widen in this environment. Strong corporate balance sheets and plentiful liquidity from private equity funds should help create a floor for asset values despite the more uncertain macro environment. Our valuation work has led us to invest in high-quality companies. Investors should once again recognize the benefits of strong balance sheets, healthy profit margins, good growth prospects and attractive valuations in a more uncertain period. Emerging market shares have rebounded strongly from their recent correction, and their economies continue to offer attractive growth prospects. However, we currently favor developed markets over emerging markets based on relative valuations after a sustained period of outperformance by emerging market shares. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AAITX BBITX TISFX Transfer Agent ID 023 084 093 Net Assets $337,514,761 $14,429,151 $204,229,234 NAV $12.94 $12.43 $13.19 NAV  High 5/9/2006  $13.20 5/9/2006  $12.76 5/9/2006  $13.42 NAV  Low 11/16/2005  $10.60 11/16/2005  $10.19 11/16/2005  $10.81 Number of Holdings: 169  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 Class A 1 1-Year 5 Years 10 Years without sales charge 23.63% 10.41% 5.13% with sales charge 16.78% 9.16% 4.53% From Inception Class B 1 1-Year 5 Years 10/31/1997 without sales charge 22.34% 9.37% 4.43% with sales charge 18.34% 9.37% 4.43% From Inception Institutional Class 1 1-Year 5 Years 10/31/1997 Net Asset Value 24.40% 11.35% 5.61% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. ** As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the MSCI EAFE Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. *** The Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index) is a stock index designed to measure the equity performance of developed countries outside of North America. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 33 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Large Cap Growth Fund earned a total return of 8.46% as compared to the median return to its peer group, the Lipper Inc. Large Cap Growth Funds, of 7.61% . The Funds market benchmark, the Russell 1000 Growth Index, earned a total return of 10.84% . What factors affected the Funds performance? Large-cap growth stocks, while posting positive returns, did not provide the higher levels of returns achieved in the value- and smaller-cap indices. The traditional key large-cap growth sectors, health care and information technology, did not achieve the results seen in the more cyclically sensitive industrials and materials segments. Strong earnings and price momentum was more evident in cyclical industries, and the performance over the last twelve months highlighted the continued shift away from the more customary beneficiaries of large-cap growth investing. Looking at a sector-based analysis, the majority of our performance versus the benchmark was achieved in the finan-cials, materials and telecommunication services sectors. Within the financial services sector, our performance within the investment banking subsector contributed the most performance, highlighted by our ownership of stocks such as Goldman Sachs and Merrill Lynch . Stock selection also drove performance in the materials sectors, with overweighted positions in Monsanto and Newmont Mining . Both sector allocation and security selection equally contributed to performance in telecommunications services, where our bullish stance on emerging wireless markets was rewarded with positions in America Movil and NII Holdings . Two sectors detracting the most from performance for the year were health care and information technology. In health care, the pharmaceutical and medical technology subsec-tors both underperformed, primarily due to stock selection. A representative holding that highlighted the slowdown in medical devices was St. Jude Medical , while increased generic drug competition was the factor for Teva Pharmaceuticals . In the technology sector, the communications equipment and systems software subsectors had the most negative impact on performance, highlighted by our lack of significant exposure to Microsoft , which performed well, and negative returns on ADC Telecommunications , which had execution issues during the year. Top 10 Holdings (% of Portfolio) Google, Inc. 2.7% Cisco Systems, Inc. 2.2% Apple Computer, Inc. 1.8% QUALCOMM, Inc. 1.6% General Electric Company 1.6% PepsiCo, Inc. 1.6% Procter & Gamble Company 1.6% Amgen, Inc. 1.6% Goldman Sachs Group, Inc. 1.5% Schlumberger, Ltd. 1.4% These common stocks represent 17.6% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 34 What is your outlook? A slowing economy and relatively attractive valuations for many large-cap growth companies may provide relative outperformance for this asset class in the coming year. We will keep a close watch on potential inflationary pressures, such as energy costs and the actions of the Federal Reserve with regard to further interest rate changes, as it relates to our industry allocation. A large influx of private equity into the market via leveraged buy-outs, as well as merger and acquisition activity, shows the intrinsic value of equities and should help buoy the market. Currently, we believe the technology sector will provide superior returns and have a sizeable overweighted position that emphasizes software and communication equipment. The emerging telecommunication services companies continue to look attractive, and we maintain our overweighted position. With concerns regarding a slowing economy, we have underweighted our position in the consumer discretionary sector, highlighted by underexposure in household durables, autos and media-related companies. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AAAGX BBAGX THLCX Transfer Agent ID 027 077 060 Net Assets $134,020,822 $12,057,865 $204,829,764 NAV $5.31 $4.97 $5.65 NAV  High 10/26/2006  $5.37 1/11/2006  $5.04 10/26/2006  $5.71 NAV  Low 7/21/2006  $4.74 7/21/2006  $4.45 6/13/2006  $5.04 Number of Holdings: 186  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 10/29/1999 without sales charge 8.46% 3.29% (2.98%) with sales charge 2.40% 2.13% (3.76%) From Inception Class B 1 1-Year 5 Years 10/29/1999 without sales charge 7.11% 2.33% (3.55%) with sales charge 3.11% 2.33% (3.55%) From Inception Institutional Class 1 1-Year 5 Years 10/29/1999 Net Asset Value 9.21% 4.32% (2.05%) 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, and the Russell 1000 Growth Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The Russell 1000 Growth Index is an index comprised of those Russell 1000 Index companies with higher than average price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. 35 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Large Cap Value Fund earned a total return of 19.32% as compared to the median return to its peer group, the Lipper Inc. Large Cap Value Funds, of 17.90% . The Funds market benchmark, the Russell 1000 Value Index, earned a total return of 21.46% . What factors affected the Funds performance? The Fund was helped by performance from the industrials, energy, consumer staples, consumer discretionary and utilities sectors. In each of these sectors stock selection was the primary source of Fund performance. A modest liquidity position in the Fund accounted for most of the moderate return shortfall, versus the benchmark Index. Highlights in the industrial sector included American Airlines , which was up over 100%, and construction equipment company Terex , which advanced more than 85%. The industrials sector was one of the strongest areas of the market during the period. The Fund has been, and continues to be, overweighted in this area. However, the weighting has come down and a number of positions have been sold, because peak operating performance was reflected in the share prices. Positions that were sold include Terex and Caterpillar . Energy was another strong area of the market. Security selection in the oil and gas equipment and oil and gas exploration industries helped performance the most in this sector. Energy positions were cut back this summer, as the best-case scenario for these companies became reflected in share prices. In the consumer staples sector Conagra-Food was the largest positive contributor. The position was purchased on the day the company cut the dividend and initiated a restructuring plan under new management. The share price subsequently appreciated in anticipation of a successful implementation of that program. While we agreed the new agenda was likely to take the company in the proper direction, we felt the improvement in share price reflected much of the opportunity, and the position was sold when there appeared to be limited further upside. In the consumer staples sector, its what we didnt own that had the largest benefit on the Funds performance. The housing industry sector was one of the weakest areas of the market during the period. Areas that hurt performance included health care, telecommunications services, materials and financials. Stock selection was the primary source of poor performance in these areas. Not owning Merck , a stock that experienced a surge in price, in spite of ongoing product liability issues and Top 10 Holdings (% of Portfolio) Exxon Mobil Corporation 3.2% J.P. Morgan Chase & Company 2.9% Citigroup, Inc. 2.5% Pfizer, Inc. 2.3% Bank of America Corporation 2.3% International Business Machines Corporation 2.2% Altria Group, Inc. 2.1% Chevron Corporation 2.0% Verizon Communications, Inc. 1.7% AT&T, Inc. 1.7% These common stocks represent 22.9% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 36 meaningful exposure to generic product competition, hurt the Fund in the health care sector. Not owning steel stocks hurt the Fund in materials. In the financial sector, an underweighted stance in the real estate investment trust (REIT) industry was a negative. What is your outlook? Our focus is on investing in good companies that are undervalued versus their long-term normal earnings power and growth potential. We are finding value in selected technology and industrial companies, and to a lesser degree in market-sensitive financials other than brokers. In addition, certain pharmaceutical companies remain attractive. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AAUTX BBEIX TLVIX Transfer Agent ID 022 072 092 Net Assets $332,110,822 $14,478,335 $163,911,565 NAV $16.85 $16.57 $16.98 NAV  High 10/26/2006  $17.01 10/26/2006  $16.73 10/26/2006  $17.14 NAV  Low 11/1/2005  $14.45 11/1/2005  $14.21 11/1/2005  $14.56 Number of Holdings: 108  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 10/29/1999 without sales charge 19.32% 7.79% 3.81% with sales charge 12.78% 6.58% 2.98% From Inception Class B 1 1-Year 5 Years 10/29/1999 without sales charge 17.96% 6.78% 3.23% with sales charge 13.96% 6.78% 3.23% From Inception Institutional Class 1 1-Year 5 Years 10/29/1999 Net Asset Value 19.92% 8.56% 4.55% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 1000 Value Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Russell 1000 Value Index is an index comprised of companies with lower price-to-book ratios and lower forecasted growth rates within the Russell 1000 Index. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 37 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Large Cap Stock Fund earned a total return of 12.18% as compared to the median return to its peer group, the Lipper Large Inc. Cap Core Funds, of 14.36% . The Funds market benchmark, the S&P 500 Index, earned a total return of 16.35% . What factors affected the Funds performance? The most significant factor limiting the Funds performance was stock selection in the health care sector. For a sector that traditionally provides reasonably consistent growth, 2006 was a year of major negative surprises for the group. The experience in pharmaceuticals was representative. An underweighting in Merck was a critical factor, as a longer-term concern about several of its largest drugs coming off of patent protection was more than offset by optimism about a near-term improvement in profitability and some new product introductions. Other company recovery stories in the sector were missed, and many of the companies that were held did not advance in line with the group. Other sources of sub-par performance included an overweighted stance in several managed care stocks that declined in price and poor stock selection in health care equipment, where the outlook for heart device stocks deteriorated quickly and unexpectedly. A moderate position in cash reserves was held through most of the later part of the fiscal year in anticipation of a major slowdown in consumer spending and its anticipated negative effect on economic growth and corporate profits. This factor limited our advance in the face of unexpected strength in stocks late in the period. Consumer spending was anticipated to decline due to a falloff in confidence, as home values began to decline, coupled with a decrease in the mortgage equity withdrawals that had been used to support spending over the past several years. A third area limiting performance was stock selection in the consumer discretionary sector. Examples include Harrahs Entertainment , which was sold after announcing an earnings disappointment and a poor outlook as the result of a step-up in spending on property improvements. An overweighted position in Home Depot proved to be a poor decision, as a reasonably strong profit outlook and very cheap valuation were overcome by concerns over the impact of the slowdown in the home building industry. Some relative performance was missed, due to a lack of a position in News Corporation early in the year. Top 10 Holdings (% of Portfolio) Exxon Mobil Corporation 3.6% General Electric Company 2.9% Bank of America Corporation 2.1% Citigroup, Inc. 1.9% Microsoft Corporation 1.9% Procter & Gamble Company 1.7% Johnson & Johnson 1.5% Pfizer, Inc. 1.5% J.P. Morgan Chase & Company 1.4% Cisco Systems, Inc. 1.4% These common stocks represent 19.9% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 38 What is your outlook? A moderate cash position is being held in the Fund, as the outlook for the consumer continues to be uncertain, and we expect the market to retrace some of its recent advance and provide better opportunities to invest. Sector bets are small, as no sector appears to be inappropriately priced in a meaningful way, with the possible exceptions of several retail industries and select technology groups that may have run up too far in the recent rally. Stock selection is favoring higher-quality companies and companies that have a history of strong dividend growth, two factors that have worked well recently and should continue to do so in an economic environment where the prospects for near-term growth are relatively uncertain. Stock selection also has a bias toward higher-growth companies, particularly ones that have fairly consistent growth, regardless of the economic environment. Higher-growth companies appear to have better valuations relative to value names after an extended period of outperformance by value stock over the past several years. Portfolio Facts As of October 31, 2006 A Share B Share Institutional Share    Ticker AALGX BBLGX IILGX Transfer Agent ID 017 067 090 Net Assets $3,107,248,432 $68,988,835 $245,682,085 NAV $28.61 $26.40 $28.84 NAV  High 10/26/2006  $28.87 10/26/2006  $26.64 10/26/2006  $29.10 NAV  Low 6/13/2005  $25.72 6/13/2005  $23.81 6/13/2005  $25.88 Number of Holdings: 198  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 Class A 1 1-Year 5 Years 10 Years without sales charge 12.18% 4.49% 8.12% with sales charge 6.01% 3.31% 7.51% From Inception Class B 1 1-Year 5 Years 1/8/1997 without sales charge 11.23% 3.44% 6.97% with sales charge 7.23% 3.44% 6.97% From Inception Institutional Class 1 1-Year 5 Years 12/29/1997 Net Asset Value 12.72% 4.97% 5.70% 1 Class A performance reflects the maximum sales charge of 5.5% . Class B performance reflects the maximum contingent deferred sales charge (CDSC) of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P 500 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 39 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Large Cap Index Fund earned a total return of 15.56% as compared to the median return to its peer group, the Lipper Inc. S&P 500 Index Objective Funds, of 15.86% . The Funds market benchmark, the S&P 500 Index, earned a total return of 16.35% . What factors affected the Funds performance? The Funds holdings are aligned with those of the S&P 500 Index. As typically occurs in an index fund, the difference in performance between the benchmark index and the fund itself can largely be attributed to expenses and minor differences in fund composition related to cash flow investing. Large-company stocks modestly outperformed mid- and small-cap companies over the reporting period. Within the large-cap segments, the telecommunication services, materials, and financial and energy sectors provided the best returns. The information technology, health care and consumer staples sectors achieved positive returns, but their segment returns were less than that of the S&P 500 Index over the fiscal year. Large-cap performance was largely a function of better returns in the second six months of the period. A disturbing level of speculation was evident in the first half, with unusually high returns achieved in commodity-related companies in the energy, industrial and precious metal sectors. This was particularly evident in the mid- and small-cap segments of the market, as those groups tended to be more leveraged to higher prices for commodities. In the spring, policymakers across both industrialized and emerging countries indicated a more active approach to bringing inflation risk under control, primarily by raising interest rates and moderating economic growth. This caused investors to reevaluate their preferences for risk and led to improved results for the large-capitalization, higher-quality segments of the market in the second half of the period. Top 10 Holdings (% of Portfolio) Exxon Mobil Corporation 3.2% General Electric Company 2.8% Microsoft Corporation 1.9% Citigroup, Inc. 1.9% Bank of America Corporation 1.9% Procter & Gamble Company 1.5% Johnson & Johnson 1.5% Pfizer, Inc. 1.5% American International Group, Inc. 1.3% Altria Group, Inc. 1.3% These common stocks represent 18.8% of the total investment portfolio. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 40 What is your outlook? There is an attempt on the part of policymakers to slow economic growth and lower inflationary risks that appear to be taking root in the economy. With that shift in policy, economic and market risks increase, as the opportunity for policy errors is not insignificant. We believe the economy will respond and growth will moderate, allowing inflation risk to subside. This would provide a constructive environment for financial assets in general and common stocks in particular. Large-cap companies, while providing attractive returns over the last few years, have not provided the levels of results achieved in the small- and mid-cap segments of the equity market, in spite of very impressive operating performance and earnings growth. We believe that returns to this segment are likely to be more in line with their counterparts, as investors consider the attractive valuations in this group, along with the higher level of operating stability and seasoned business models. It appears that the largest companies may be best positioned from a valuation perspective, and with the increased risk evident in the current policy environment, provide a relatively attractive combination of opportunity and stability. Portfolio Facts As of October 31, 2006 A Share  Ticker AALCX Transfer Agent ID 031 Net Assets $92,328,231 NAV $9.52 NAV  High 10/26/2006  $9.60 NAV  Low 11/1/2005  $8.32 Number of Holdings: 503  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Class A 1 1-Year 5 Years 7/1/2000 without sales charge 15.56% 6.62% (0.12%) with sales charge 9.15% 5.42% (1.01%) 1 Class A performance reflects the maximum sales charge of 5.5% . 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and the S&P 500 Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 41 How did the Fund perform during the 12-month period ended Oct. 31, 2006? Thrivent Large Cap Index Fund-I earned a total return of 15.69% as compared to the median return to its peer group, the Lipper Inc. S&P 500 Index Objective Funds, of 15.86% . The Funds market benchmark, the S&P 500 Index, earned a total return of 16.35% . What factors affected the Funds performance? The Funds holdings are aligned with those of the S&P 500 Index. As typically occurs in an index fund, the difference in performance between the benchmark index and the fund itself can largely be attributed to expenses and minor differences in fund composition related to cash flow investing. Large-company stocks modestly outperformed mid- and small-cap companies over the reporting period. Within the large-cap segments, the telecommunication services, materials, and financial and energy sectors provided the best returns. The information technology, health care and consumer staples sectors achieved positive returns, but their segment returns were less than that of the S&P 500 Index over the fiscal year. Large-cap performance was largely a function of better returns in the second six months of the period. A disturbing level of speculation was evident in the first half, with unusually high returns achieved in commodity-related companies in the energy, industrial and precious metal sectors. This was particularly evident in the mid- and small-cap segments of the market, as those groups tended to be more leveraged to higher prices for commodities. In the spring, policymakers across both industrialized and emerging countries indicated a more active approach to bringing inflation risk under control, primarily by raising interest rates and moderating economic growth. This caused investors to reevaluate their preferences for risk and led to improved results for the large-capitalization, higher-quality segments of the market in the second half of the period. Top 10 Holdings (% of Portfolio) Exxon Mobil Corporation 3.0% General Electric Company 2.6% Citigroup, Inc. 1.8% Microsoft Corporation 1.8% Bank of America Corporation 1.8% Procter & Gamble Company 1.4% Johnson & Johnson 1.4% Pfizer, Inc. 1.4% American International Group, Inc. 1.2% Altria Group, Inc. 1.2% These common stocks represent 17.6% of the total investment portfolio. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 42 What is your outlook? There is an attempt on the part of policymakers to slow economic growth and lower inflationary risks that appear to be taking root in the economy. With that shift in policy, economic and market risks increase, as the opportunity for policy errors is not insignificant. We believe the economy will respond and growth will moderate, allowing inflation risk to subside. This would provide a constructive environment for financial assets in general and common stocks in particular. Large-cap companies, while providing attractive returns over the last few years, have not provided the levels of results achieved in the small- and mid-cap segments of the equity market, in spite of very impressive operating performance and earnings growth. We believe that returns to this segment are likely to be more in line with their counterparts, as investors consider the attractive valuations in this group, along with the higher level of operating stability and seasoned business models. It appears that the largest companies may be best positioned from a valuation perspective, and with the increased risk evident in the current policy environment, provide a relatively attractive combination of opportunity and stability. Portfolio Facts As of October 31, 2006 Institutional Share  Ticker IILCX Transfer Agent ID 096 Net Assets $32,578,119 NAV $9.46 NAV  High 10/26/2006  $9.53 NAV  Low 11/1/2005  $8.26 Number of Holdings: 503  For the year ended October 31, 2006 Average Annual Total Returns 2 As of October 31, 2006 From Inception Institutional Class 1 1-Year 5 Years 12/31/1999 Net Asset Value 15.69% 6.81% 0.31% 1 Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. * As you compare performance, please note that the Funds performance reflects Fund expenses, net of any reimbursements, while the Consumer Price Index and the S&P 500 Index do not reflect such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 43 THRIVENT MUTUAL FUNDS 625 Fourth Avenue South Minneapolis, MN 55415 December 29, 2006 Securities and Exchange Commission Branch of Document Control
